FITZSIMMONS, Judge,
concurring with reasons.
I respectfully concur in the result reached in this case. I do not, however, agree with the latter part of the opinion to the extent that it in anyway implies that Ms. Dillon owed Mrs. McGowan a duty to assist her. My interpretation of Thielmier v. Louisiana Riverboat Gaming Partnership, 31,739, pp. 5-6 (La.App. 2nd Cir.3/31/99), 732 So.2d 620, 624, is that it involved a distinguishable scenario in which an entertainer was in the process of physically assisting a member of the audience. Additionally, it should be noted that *916Harris v. Pizza Hut of Louisiana, Inc., 455 So.2d 1364 (La.1984), addressed a breach of a duty to protect against criminal liability, as distinguished from the civil liability at issue herein.